Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on May 25, 2021 and June 22, 2021 for application number 17/329,689. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-11 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-092970, filed on May 28, 2020.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on May 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The abstract of the disclosure is objected to because “the abstract exceeds 150 words”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al.(US 2014/0340515 A1)(hereinafter Tanaka) in view of MITSUI(US 2014/0078285 A1)(hereinafter Mitsui).
Regarding claims 1 and 11, Tanaka discloses an imaging apparatus and an imaging method of an imaging apparatus [See Tanaka: Figs. 1-2, 21-24, 51-52, 63-69 regarding image processing system and image acquiring unit and method] comprising / including : 
a first camera which includes a color filter portion including a red color filter that transmits light in a red wavelength region, a green color filter that transmits light in a green wavelength region, and a blue color filter that transmits light in a blue wavelength region, and a first light receiving portion receiving light transmitted through the color filter portion[See Tanaka: Fig. 1 and par. 51-52, 63-69 regarding image acquiring unit 2 includes a left camera (first camera) 4L, a right camera (second camera) 4R, a pair of A/D converters 5, a pair of pre-processing units 6L and 6R and a data compression/transmission unit 7. The left camera 4L consists of an optical system including a lens 21, an infrared light cut filter 25L and an imaging device 23L. The imaging device 23L consists of a CMOS (complementary metal oxide semiconductor) or CCD (charge coupled device) color image sensor where pixels provided with color filters transmitting R (red), G (green) and B (blue) colors arranged in the Bayer pattern layout (such as RGGB pattern). Owing to the use of the infrared light cut filter 25L for the left camera 4L, the imaging device 23L produces an analog image signal corresponding to the visible light image (380 nm-810 nm)... The left camera 4L and the right camera 4R are operated by the same timing so that a first image (visible light image) captured under a first condition based on visible light and a second image (infrared light image) captured under a second condition based on infrared light are captured simultaneously. The analog signals produced from the left camera 4L and the right camera 4R are converted into digital image signals by the two A/D converters 5, respectively…], and which captures a color image based on a gradation value of red light transmitted through the red color filter, a gradation value of green light transmitted through the green color filter, and a gradation value of blue light transmitted through the blue color filter[See Tanaka: Figs. 1-2 and par. 51-52, 63-69 regarding The imaging device 23L consists of a CMOS (complementary metal oxide semiconductor) or CCD (charge coupled device) color image sensor where pixels provided with color filters transmitting R (red), G (green) and B (blue) colors arranged in the Bayer pattern layout (such as RGGB pattern). Owing to the use of the infrared light cut filter 25L for the left camera 4L, the imaging device 23L produces an analog image signal corresponding to the visible light image (380 nm-810 nm)… The digital image data based on the analog image signal from the left camera 4L is forwarded to the corresponding pre-processing unit 6L. The pre-processing unit 6L performs demosaicing, white balance adjustment, color correction and gradation correction (gamma correction) on the image data. By the demosaicing process, image data (visible light image data) can be obtained for each of the R, G and B planes…(Thus, a color (RGB) image is captured based on the gradation values resulting from the light passing through the red, green and blue color filters)]; 
a second camera which includes a spectroscopic element configured to disperse light having a predetermined spectral wavelength from incident light, and a second light receiving portion receiving the light dispersed by the spectroscopic element [See Tanaka: Fig. 1 and par. 51-52, 63-69 regarding image acquiring unit 2 includes a left camera (first camera) 4L, a right camera (second camera) 4R, a pair of A/D converters 5, a pair of pre-processing units 6L and 6R and a data compression/transmission unit 7. The right camera 4R consists of an optical system including a lens 21, an infrared light pass filter (visible light cut filter) 25R and an imaging device 23R. The imaging device 23R consists of a CMOS or CCD image sensor similarly as the left camera 4L, but no color filter is provided on the imaging surface of the imaging device 23R. Owing to the use of the infrared light pass filter 25R for the right camera 4R, the imaging device 23R produces an analog image signal corresponding to the near infrared (Ir) light image (810 nm-1,500 nm). The left camera 4L and the right camera 4R are operated by the same timing so that a first image (visible light image) captured under a first condition based on visible light and a second image (infrared light image) captured under a second condition based on infrared light are captured simultaneously. The analog signals produced from the left camera 4L and the right camera 4R are converted into digital image signals by the two A/D converters 5, respectively.], and which captures a spectroscopic image of a wavelength dispersed by the spectroscopic element [See Tanaka: Fig. 1 and par. 51-52, 63-69 regarding The imaging device 23R consists of a CMOS or CCD image sensor similarly as the left camera 4L, but no color filter is provided on the imaging surface of the imaging device 23R. Owing to the use of the infrared light pass filter 25R for the right camera 4R, the imaging device 23R produces an analog image signal corresponding to the near infrared (Ir) light image (810 nm-1,500 nm). The left camera 4L and the right camera 4R are operated by the same timing so that a first image (visible light image) captured under a first condition based on visible light and a second image (infrared light image) captured under a second condition based on infrared light are captured simultaneously…].
Tanaka does not explicitly disclose a second camera which includes a spectroscopic element configured to change the spectral wavelength to four or more wavelengths.
However, Mitsui teaches a second camera which includes a spectroscopic element configured to change the spectral wavelength to four or more wavelengths [See Mitsui: at least Fig. 2 and par. 21-24 regarding image sensing section 102 includes a shutter, an image sensor, and an image processing section configured to process an image signal output from the image sensor to create image data. The tunable filter 110 is interposed between the photographic lens 104 and the image sensing section 102. A liquid crystal tunable filter or an acousto-optical variable wavelength filter may be used as the tunable filter 110. The tunable filter is a bandpass filter having a variable spectral transmittance characteristic. That is, the tunable filter 110 is a bandpass filter capable of changing a bandpass characteristic, that is, capable of changing a wavelength bandwidth of transmittable light and a center wavelength thereof. The image sensing section 102, the tunable filter 110, and the photographic lens 104 described above constitute a spectral image capture section 101. That is, the spectral image capture section 101 performs shooting (i.e. image capturing) several times using the image sensing section 102 while changing the spectral transmittance characteristic of the tunable filter 110. As a result, it is possible to capture the subject image formed by the photographic lens 104 and separated into a plurality of colors to create a set of spectral images…(Thus, the tunable filter 110 is configured to change the spectral wavelength to four or more wavelengths)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka with Mitsui teachings by including “a second camera which includes a spectroscopic element configured to change the spectral wavelength to four or more wavelengths” because this combination has the benefit of providing an alternate configuration of the spectroscopic element in the second camera to allow multiple spectral wavelength capabilities in the imaging system.
Further on, Mitsui teaches a second light receiving portion receiving the light dispersed by the spectroscopic element, and which captures a spectroscopic image of each wavelength dispersed by the spectroscopic element [See Mitsui: at least Fig. 2 and par. 21-24 regarding image sensing section 102 includes a shutter, an image sensor, and an image processing section configured to process an image signal output from the image sensor to create image data. The tunable filter 110 is interposed between the photographic lens 104 and the image sensing section 102. The image sensing section 102, the tunable filter 110, and the photographic lens 104 described above constitute a spectral image capture section 101. That is, the spectral image capture section 101 performs shooting (i.e. image capturing) several times using the image sensing section 102 while changing the spectral transmittance characteristic of the tunable filter 110. As a result, it is possible to capture the subject image formed by the photographic lens 104 and separated into a plurality of colors to create a set of spectral images…(Thus, the tunable filter 110 is configured to change the spectral wavelength to four or more wavelengths and  the spectral image capture section 101 to capture spectral images of each spectral wavelength)]; and 
Tanaka and Mitsui teach or suggest one or more processors configured / the method comprising: to set / setting a first imaging condition which is an imaging condition of the first camera, and to set /setting a second imaging condition, which is an imaging condition of the second camera, based on the first imaging condition [See Tanaka: at least Fig. 1 and par. 37-39, 51-52, 63-66, 74 regarding image acquiring unit 2 includes a left camera (first camera) 4L, a right camera (second camera) 4R, a pair of A/D converters 5, a pair of pre-processing units 6L and 6R and a data compression/transmission unit 7. The image processing device 3 is provided with a CPU (central processing unit) not shown in the drawings, work memory, program memory and a bus or the like for connecting the various components of the image processing device 3 one another… Further on, the second condition differs from the first condition in a wavelength of light that is used.  The image obtained under the first condition may comprise a visible light image, and the image obtained under the second condition may comprise an infrared light image. The left camera 4L and the right camera 4R are operated by the same timing so that a first image (visible light image) captured under a first condition based on visible light and a second image (infrared light image) captured under a second condition based on infrared light are captured simultaneously… See Mitsui: at least Figs. 2, 4,  and par. 21-24, 27-31, 38, 40 regarding The control section 138 controls an operation timing when the operation described below is performed by the measurement control section 132, the color separation characteristic determining section 134, and the imaging control section 140. The color separation characteristic determining section 134 determines a color separation characteristic based on the subject spectral information received from the spectroscopic measurement section 120. This color separation characteristic relates to the number of color separations (that is, the number of colors) used for the spectral image capture section 101 to perform shooting (i.e. image capturing) by separating the subject image into a plurality of colors to create a set of spectral images and a spectral wavelength band set by the spectral image capture section 101 for each color separation (that is, for each of colors). That is, a first shooting operation is performed by setting the spectral transmittance characteristic of the tunable filter 110 to match the spectral wavelength band 1. Subsequently, a second shooting operation is performed by setting the spectral transmittance characteristic of the tunable filter 110 to match the spectral wavelength band 2. Subsequently, in a similar manner, the shooting operation is performed by setting the spectral transmittance characteristic of the tunable filter 110. Finally, the (n)th shooting operation is performed by setting the spectral transmittance characteristic of the tunable filter 110 to match the spectral wavelength band n. In this manner, the (n)th shooting operation is performed while the spectral image capture section 101 sets a different spectral wavelength band. As described above, the number "n" may be "1" or greater...(Thus, a second imaging condition is based on a first imaging condition)].

10.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al.(US 2014/0340515 A1)(hereinafter Tanaka) in view of MITSUI(US 2014/0078285 A1)(hereinafter Mitsui) in further view of Fan et al.(US 2020/0193597 A1)(hereinafter Fan).
Regarding claim 2, Tanaka and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Tanaka and Mitsui do not explicitly disclose wherein the one or more processors are further configured to set at least an exposure time as the second imaging condition. 
However, setting or changing the image exposures for different image capturing conditions was well known in the art at the time of the invention was filed as evident from the teaching of Fan[See Fan:  at least Figs. 3A-3D, 10A, 13 and par. 82-87, 107-108, 114, 124-130 regarding The multi-aperture imaging system 200 includes a first opening 210A that provides a first light path towards the first sensor region 225A, and a second opening 210B that provides a first light path towards the second sensor region 225B. These apertures may be adjustable to increase or decrease the brightness of the light that falls on the image, or so that the duration of particular image exposures can be changed and the brightness of the light that falls on the image sensor regions does not change… Further, as described in more detail below, the specific color channels output by given photodiodes can be further limited to narrower wavebands based on activated illuminants and/or the specific wavebands passed by the multi-bandpass filters 205A, 205B, such that a given photodiode can output different image channel information during different exposures… The illuminant(s) 1165 can also be controlled by the processor to emit light at certain wavelengths during certain exposures…]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka and Mitsui with Fan teachings by including “wherein the one or more processors are further configured to set at least an exposure time as the second imaging condition” because this combination has the benefit of providing dynamic exposure control when capturing images.
Regarding claim 10, Tanaka and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Tanaka teaches a terminal apparatus comprising the imaging apparatus according to claim 1; and a housing in which the imaging apparatus is incorporated[See Tanaka: at least Figs. 1-2 and par. 61-63 regarding The image acquiring unit 1 and the image processing device 3 may be connected to each other via a network 60 such as the Internet so that image data generated by the image acquiring unit 2 may be transmitted to the image processing device 3 which may be remotely located, and displayed on a display device 38 (see FIG. 2).  Further on, as shown in Fig. 2, the image acquiring unit 2 includes a housing for a left camera (first camera) 4L, a right camera (second camera) 4R, a pair of A/D converters 5, a pair of pre-processing units 6L and 6R and a data compression/transmission unit 7.]
Tanaka and Mitsui do not explicitly disclose a portable terminal comprising the imaging apparatus.
However, providing a movable or portable structure for the terminal comprising the imaging apparatus was well known in the art at the time of the invention was filed as evident from the teaching of Fan [See Fan: at least Figs. 3A-3D, 10A and par. 82-85 and 107-108 regarding FIG. 10A depicts another embodiment of a multispectral multi-aperture imaging system 900, with an optical design as described with respect to FIGS. 3A-3D. . The imaging system 900 can be implemented as a set of multi-bandpass filters 905 that are attachable over a multi-aperture camera 915 of a mobile device 910. For example, certain mobile devices 910 such as smartphones can be equipped with stereoscopic imaging systems having two openings leading to two image sensor regions…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka and Mitsui with Fan teachings by including “a portable terminal comprising the imaging apparatus” because this combination has the benefit of providing a portable or movable configuration of the imaging system.

11.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al.(US 2014/0340515 A1)(hereinafter Tanaka) in view of MITSUI(US 2014/0078285 A1)(hereinafter Mitsui) in further view of Takashima(US 2021/0144287 A1)(hereinafter Takashima).
Regarding claim 3, Tanaka and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Tanaka and Mitsui do not explicitly disclose wherein the one or more processors are further configured to set the second imaging condition by multiplying the first imaging condition by a predetermined correction coefficient.  
However, setting a imaging condition by multiplying the first imaging condition by a predetermined correction coefficient was well known in the art at the time of the invention was filed as evident from the teaching of Takashima [See Takashima: at least par. 111-114, 130-140, 143-147 regarding Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product)×(predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka and Mitsui with Takashima teachings by including “wherein the one or more processors are further configured to set the second imaging condition by multiplying the first imaging condition by a predetermined correction coefficient” because this combination has the benefit of providing a method to set imaging conditions based on exposure correction coefficient.
Regarding claim 4, Tanaka, Mitsui and Takashima teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Takashima teaches or suggests wherein the one or more processors are further configured to set the second imaging condition for the spectral wavelengths based on each of the correction coefficients set for each of the spectral wavelengths which can be changed by the spectroscopic element [See Takashima: at least par. 58-59, 65-66, 111-114, 130-140, 143-147 regarding The MS filter 34, allowing light beams having a plurality of wavelengths to pass therethrough in this way, is an optical filter through which a narrow band light in a predetermined narrow wavelength band (narrow band) pass. A camera using a narrow band component such as a narrow band filter is sometimes referred to as, for example, “multispectral camera,”…  Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product)×(predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set…].
Regarding claim 5, Tanaka, Mitsui and Takashima teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Takashima teaches or suggests wherein the correction coefficient is set based on a camera optical characteristic obtained by multiplying a spectral characteristic indicating a transmittance of the spectroscopic element for each wavelength and a light receiving sensitivity characteristic indicating light receiving sensitivity of the second light receiving portion for each wavelength [See Takashima: at least par. 58-59, 65-66, 87-88, 111-114, 130-140, 143-147 regarding The MS filter 34, allowing light beams having a plurality of wavelengths to pass therethrough in this way, is an optical filter through which a narrow band light in a predetermined narrow wavelength band (narrow band) pass. A camera using a narrow band component such as a narrow band filter is sometimes referred to as, for example, “multispectral camera,”…  Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product) × (predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set…].
 Regarding claim 6, Tanaka, Mitsui and Takashima teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Takashima teaches or suggests wherein the correction coefficient is set based on a maximum value of a characteristic value of the camera optical characteristic [See Takashima: at least par. 58-59, 65-66, 111-114, 122-128, 130-140, 143-147 regarding Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product)×(predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set…Further, when a spectral characteristic pixel in a wavelength band that provides the maximum predicted output value is detected, an exposure value that prevents overexposure of the spectral characteristic pixel is set, and exposure control is performed with the set exposure value, overexposure do not occur in spectral characteristic pixels in other wavelength bands. ].
Regarding claim 7, Tanaka, Mitsui and Takashima teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Takashima teaches or suggests wherein the correction coefficient is set based on a minimum value of a characteristic value of the camera optical characteristic[See Takashima: at least par. 58-59, 65-66, 87-88,  111-114, 122-128, 130-140, 143-147 regarding Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product)×(predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set…Further, when a spectral characteristic pixel in a wavelength band that provides the maximum predicted output value is detected, an exposure value that prevents overexposure of the spectral characteristic pixel is set, and exposure control is performed with the set exposure value, overexposure do not occur in spectral characteristic pixels in other wavelength bands…(Thus, the exposure correction coefficient value can also be determined based on minimum characteristic values of the camera optics such as the spectral characteristics of the sensor, etc) ].
Regarding claim 8, Tanaka, Mitsui and Takashima teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Takashima teaches  or suggests wherein the one or more processors is further configured to evaluate the spectroscopic image obtained by imaging a target object with the second camera under the second imaging condition, store the correction coefficient in a memory, and update the correction coefficient stored in the memory based on an evaluation result by an image evaluation portion[See Takashima: at least par. 74-80, 89-90, 111-114, 130-140, 143-147, 168-170, 185-186 regarding Setting an exposure value that prevents overexposure is further described. An output value from the sensor 35 (FIG. 2) can be determined by the following expression, for example. Output value=(spectral characteristic of light source)×(spectral characteristic of object)×(spectral characteristic of sensor)×(control-value product ) x (predetermined coefficient)… The control-value product is the product of normalized control values of a control value combination (exposure value) set by the exposure control unit 31, and is a value for enabling exposure control for achieving a predetermined exposure amount. The control values are the opening amount of the stop of the exposure unit 33 (stop value), the gain (corresponding to sensitivity) of the sensor 35, and the exposure time (shutter speed) of the sensor 35.  The control-value product is set such that an output value that is determined by this expression does not exceed a predetermined threshold that causes overexposure. Since the control-value product is the product of normalized control values and the exposure value is a combination of control values, when a control-value product is set, a combination of control values that achieves the control-value product, that is, an exposure value can be set… Since the exposure control coefficient 54 is a coefficient that is suitable for an object (for example, a plant) that is a measurement target and depends on brightness at the time of shooting, with a control-value product satisfying the above expression, a control-value product suitable for an object that is a measurement target and brightness at the time of shooting can be calculated, and a combination of control values (exposure value) that achieves the control-value product can be set… The exposure control unit 31 uses data held in the database 38 to control the exposure unit 33 and the sensor 35. In the database 38, mode information 51, an object reflection spectral characteristic representative value 52, an MS sensor spectral characteristic 53, and an exposure control coefficient 54 are stored. These pieces of information are stored in the database 38 in association with each other. In the database 38, modes that may possibly be set (objects that may be sensing targets) are stored in advance as the mode information 51 … Since spectral characteristics do not depend on a mode, data of a spectral characteristic corresponding to the MS sensor is stored in the database 38, and irrespective of a mode to be set, the same data is read out from the database 38 to be supplied to the exposure control unit 31. In the example of the above-mentioned embodiment, in the database 38, the mode information 51, the object reflection spectral characteristic representative value 52, the MS sensor spectral characteristic 53, and the exposure control coefficient 54 are held, and an exposure value is appropriately calculated depending on each illuminance value from the illuminance sensor 12…(Accordingly, when a new image evaluation occurs, the exposure value appropriately calculated is stored and thus the table or database of stored exposure values is updated)].  
Allowable Subject Matter
12.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/           Examiner, Art Unit 2482                                                                                                                                                                                             

/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482